Exhibit 10.79

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AND AMENDMENT TO SECURITY AGREEMENT

This Amendment No. 2 to Credit Agreement and Amendment to Security Agreement
(this “Amendment”), dated as of November 1, 2006, amends that certain Credit
Agreement, dated as of September 19, 2005 (as amended, the “Agreement”), among
the financial institutions from time to time parties thereto (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), Bank of America, N.A., with an office at 55 South Lake Avenue, Suite
900, Pasadena, California 91101, as administrative agent for the Lenders (in its
capacity as agent, the “Agent”), Spansion LLC, a Delaware limited liability
company (“Borrower”), and Spansion Inc., a Delaware corporation (“Parent”), and
amends that certain Security Agreement, dated as of September 19, 2005 (as
amended, the “Security Agreement”) between Borrower and Agent. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

R E C I T A L S

WHEREAS, Borrower, the Lenders and the Agent have entered into the Agreement and
Borrower and Agent have entered into the Security Agreement;

WHEREAS, Borrower desires to amend the Agreement and Security Agreement; and

WHEREAS, the Agent and the Lenders are willing to do so, subject to the terms
and conditions stated herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Agent, the Lenders, and the Borrower hereby agree as follows.

A G R E E M E N T

Section 1. Amendments to the Agreement. The Agent, the Lenders, and the Borrower
agree that the Agreement is hereby amended as follows:

A. The definition of “Borrowing Base” contained in Annex A to the Agreement is
hereby amended to read as follows:

“Borrowing Base” means, at any time, an amount equal to: (a) the sum of
(A) eighty-five percent (85%) of the Net Amount of Eligible Accounts (but for
purposes of this calculation Eligible Accounts shall exclude Eligible Other
Foreign Accounts), plus (B) the lesser of (1) $10,000,000 and (2) twenty five
percent (25%) of the Net Amount of Eligible Other Foreign Accounts, minus

 

1



--------------------------------------------------------------------------------

(b) Reserves from time to time established by the Agent in its reasonable credit
judgment.

B. The definition of “Maximum Real Estate Loan Amount” contained in Annex A to
the Agreement is hereby deleted.

C. The definition of “Permitted Liens” contained in Annex A to the Agreement is
hereby amended to add thereto the following clause (m):

(m) Liens securing the Term Loan.

D. The definition of “Real Estate Availability Block” contained in Annex A to
the Agreement is hereby deleted.

E. Annex A to the Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of November 1, 2006, between Agent and Term Loan Agent.

“Term Loan” means the Debt evidenced by the Term Loan Documents.

“Term Loan Agent” means Bank of America, N.A. in its capacity as agent under the
Term Loan Documents.

“Term Loan Documents” means that certain Credit Agreement, dated as of
November 1, 2006, among Parent, Borrower and Term Loan Agent and the Loan
Documents as defined therein, and all amendments substitutions and refinancings
thereof.

F. Section 7.13 (Debt) of the Agreement is hereby amended to add thereto clause
(h) as an additional category of permitted Debt as follows:

, (h) the Exchangeable Senior Subordinated Debentures of up to $275 million
issued by Borrower on or about June 5, 2006, and (i) the Term Loan.

G. Section 9.1(d) (Events of Default) of the Agreement is hereby amended to add
to the first line thereof, after the reference to “the High Yield Notes” the
following:

, the Term Loan

H. Section 11.1(a) (Amendments and Waivers) is hereby amended to delete from
clause (ix) thereof the phrase, “or the Maximum Real Estate Loan Amount”.

 

2



--------------------------------------------------------------------------------

I. Section 13.13 (Final Agreement) is hereby amended to add thereto the
following:

To the extent any representations and warranties or covenants contained herein
or in any other Loan Document are inconsistent with the treatment of the
Collateral contemplated by the Intercreditor Agreement, dated as of November 1,
2006, between Agent and the Term Loan Agent, such representations and warranties
or covenants shall be deemed conformed so as to be consistent with such
treatment.”.

J. Exhibit A to the Agreement (Borrowing Base Certificate) is hereby replaced
with Exhibit A to this Amendment.

Section 2. Amendments to Security Agreement. The Agent and the Borrower agree
that the Security Agreement is hereby amended as follows:

A. The definition of “Goods” in Section 1 of Security Agreement is hereby
amended to read as follows:

“Goods” means all “goods” as defined in the UCC (including Inventory and
Equipment), now owned or hereafter acquired by Grantor, wherever located,
including embedded software to the extent included in “goods” as defined in the
UCC (including Inventory and Equipment), manufactured homes, standing timber
that is cut and removed for sale and unborn young of animals.

B. Section 2 of the Security Agreement is hereby amended to read as follows:

2. GRANT OF LIEN.

(a) As security for all Obligations, the Grantor hereby grants to the Agent, for
the benefit of the Agent and the Lenders, a continuing security interest in,
lien on, assignment of and right of set off against, all of the following
property and assets of the Grantor, whether now owned or existing or hereafter
acquired or arising, regardless of where located:

(i) all Accounts;

(ii) all contract rights;

(iii) all Chattel Paper;

(iv) all Documents;

(v) all Instruments;

 

3



--------------------------------------------------------------------------------

(vi) all Supporting Obligations and Letter-of-Credit Rights;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Investment Property;

(x) all money, cash, cash equivalents, securities and other property of any kind
of the Grantor held directly or indirectly by the Agent or any Lender;

(xi) all of the Grantor’s Deposit Accounts, credits, and balances with and other
claims against the Agent or any Lender or any of their Affiliates or any other
financial institution with which the Grantor maintains deposits, including any
Payment Accounts;

(xii) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property and General Intangibles at any
time evidencing or relating to any of the foregoing; and

(xiii) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing.

All of the foregoing, together with the Real Estate covered by the Mortgage(s),
all equity interests in Subsidiaries pledged to the Agent and all other property
of the Grantor in which the Agent or any Lender may at any time be granted a
Lien as collateral for the Obligations, is herein collectively referred to as
the “Collateral.”

Notwithstanding the foregoing, the Collateral shall not be deemed to include the
following: (a) any General Intangibles of the Grantor consisting of licenses,
leases or other contracts to the extent that (i) such General Intangibles are
not assignable or capable of being encumbered as a matter of law or under the
terms of the license, lease or other agreement applicable thereto (but solely to
the extent that any such restriction shall be enforceable under applicable law),
without the consent of the licensor or lessor thereof or other applicable party
thereto, and (ii) such consent has not been obtained; provided, however, that
the foregoing grant of

 

4



--------------------------------------------------------------------------------

security interest shall extend to, and the term “Collateral” shall include (but
subject to the exclusions set forth in clause (i) and (ii) above), (1) any
General Intangibles which are proceeds of, or otherwise related to the
enforcement or collection of, any Account, (2) any and all proceeds of any
General Intangible, and (3) upon obtaining the consent of any such licensor,
lessor or other applicable party with respect to any such otherwise excluded
General Intangibles (it being understood by the parties that the Grantor shall
be under no obligation hereunder to obtain any such consent), such General
Intangibles, as well as any and all proceeds thereof, that might have
theretofore have been excluded from such grant of a security interest and the
term “Collateral”; (b) any copyrights, copyright applications, copyright
registration and like protection in each work of authorship and derivative work
thereof, whether published or unpublished, now owned or hereafter acquired; any
patents, patent applications and like protections including without limitation
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same, trademarks, service marks and applications
therefor, whether registered or not, and the goodwill of the business of Grantor
connected with and symbolized by such trademarks, any trade secret rights,
including any rights to unpatented inventions, know-how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damage by way of any past, present and
future infringement of any of the foregoing set forth in this clause
(b) (collectively, the “Intellectual Property”), except that the Collateral
shall include the proceeds of all the Intellectual Property that are Accounts of
Grantor, or General Intangibles consisting of rights to payment, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
such Accounts and General Intangibles of Grantor that are proceeds of the
Intellectual Property, then the Collateral shall automatically, and effective as
of date hereof, include the Intellectual Property to the extent necessary to
permit perfection of Agent’s security interest in such Accounts and General
Intangibles of Grantor that are proceeds of the Intellectual Property; and
(c) more than 65% of the aggregate issued and outstanding voting equity
interests of any subsidiary of Borrower incorporated or organized other than
under the state of federal laws of the United States or any assets of any such
foreign subsidiary of Borrower.

(b) All of the Obligations shall be secured by all of the Collateral.

 

5



--------------------------------------------------------------------------------

C. Section 6 of the Security Agreement is hereby amended to revise clause
(b) thereof to read as follows:

(b) the Agent’s Liens in the Collateral will not be subject to any prior Lien
except for those Liens identified in clauses (c), (d), (e), (g), (h), and (k) of
the definition of Permitted Liens, and except for Liens in favor of Term Loan
Agent to the extent provided under the Intercreditor Agreement.

D. Section 18(d) of the Security Agreement is hereby amended to delete therefrom
the last sentence thereof.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

A. Amendment. A fully executed copy of this Amendment signed by the Borrower and
the Lenders, and acknowledged by the Guarantor, shall be delivered to the Agent;
and

B. Term Loan Documents. The Agent shall have received copies of the fully
executed Term Loan Documents which shall be on terms and conditions satisfactory
to Agent and the Lenders.

C. Intercreditor Agreement. The Agent and the Term Loan Agent shall have entered
into an Intercreditor Agreement on terms and conditions satisfactory to Agent
and the Lenders.

D. Other Documents. The Borrower shall have executed and delivered to the Agent
such other documents and instruments as the Agent may reasonably require in
furtherance of this Amendment.

Section 4. Miscellaneous.

A. Survival of Representations and Warranties. All representations and
warranties made in the Agreement, the Security Agreement or any other document
or documents relating thereto, including, without limitation, any Loan Document
furnished in connection with this Amendment, shall survive the execution and
delivery of this Amendment and the other Loan Documents, and no investigation by
Agent or Lenders or any closing shall affect the representations and warranties
or the right of Agent or Lenders to rely thereon.

B. Reference to Agreement. The Agreement, the Security Agreement, and each of
the other Loan Documents, and any and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms
hereof, or pursuant to the terms of the Agreement or the Security Agreement as
amended hereby, are hereby amended so that any reference therein to the
Agreement or the Security Agreement, as applicable, shall mean a reference to
the Agreement or the Security Agreement as amended hereby.

 

6



--------------------------------------------------------------------------------

C. Agreement and Security Agreement Remain in Effect. The Agreement, the
Security Agreement and the other Loan Documents, as amended hereby, remain in
full force and effect and the Borrower ratifies and confirms its agreements and
covenants contained therein. The Borrower hereby confirms that, after giving
effect to this Amendment, no Event of Default or Default exists as of the
effective date of this Amendment.

D. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

E. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS
PROVIDED THAT PERFECTION ISSUES WITH RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE
EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9 OF
THE UCC) OF THE STATE OF CALIFORNIA.

F. Successors and Assigns. This Amendment is binding upon and shall inure to the
benefit of Agent, the Lenders, and the Borrower and their respective successors
and assigns; provided, however, that the Borrower may not assign or transfer any
of its rights or obligations hereunder without the prior written consent of the
Lenders.

G. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

H. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

I. NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS AS
WRITTEN, REPRESENTS THE FINAL AGREEMENT AMONG THE AGENT, THE LENDERS, AND THE
BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE AGENT, THE LENDERS, AND THE BORROWER.

*****

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

“BORROWER”

SPANSION LLC,

a Delaware limited liability company

By:

 

/s/    Dario Sacomani

 

Name:

 

Dario Sacomani

 

Title:

 

Executive Vice President and Chief Financial Officer

 

“PARENT”

SPANSION INC.,

a Delaware corporation

By:

 

/s/    Dario Sacomani

 

Name:

 

Dario Sacomani

 

Title:

 

Executive Vice President and Chief Financial Officer

 

 

S-1

Amendment No. 2

to Credit Agreement



--------------------------------------------------------------------------------

“AGENT”

BANK OF AMERICA, N.A.,

as the Agent

By:

 

/s/    Blair Mertens

Name:

 

Blair Mertens

Title:

 

Vice President

“LENDERS”

BANK OF AMERICA, N.A.,

By:

 

/s/    Blair Mertens

Name:

 

Blair Mertens

Title:

 

Vice President

GE CAPITAL CORPORATION

By:

 

/s/    Ali Mirza

Name:

 

Ali Mirza

Title:

 

Duly Authorized Signatory

MERRILL LYNCH CAPITAL, a division

of Merrill Lynch Business Financial Services

Inc.

By:

 

/s/    Thomas Bukowski

Name:

 

Thomas Bukowski

Title:

 

Director

WELLS FARGO FOOTHILL, INC.

By:

 

/s/    Jennifer Fong

Name:

 

Jennifer Fong

Title:

 

Assistant Vice President

 

S-2

Amendment No. 2

to Credit Agreement



--------------------------------------------------------------------------------

Each of the undersigned parties (each, a “Guarantor”), (i) consents to and
approves the execution and delivery of this Amendment by the parties hereto,
(ii) agrees that this Amendment does not and shall not limit or diminish in any
manner the obligations of the Guarantor pursuant to the guarantee delivered in
connection with the Agreement (the “Guarantee”) by the undersigned and that such
obligations would not be limited or diminished in any manner even if Guarantor
had not reaffirmed this Amendment, (iii) agrees that this Amendment shall not be
construed as requiring the consent of the Guarantor in any other circumstance,
(iv) reaffirms each of its obligations under the Guarantee, and (v) agrees that
the Guarantee remain in full force and effect and is hereby ratified and
confirmed.

 

“GUARANTORS”

SPANSION INTERNATIONAL, INC.,

a Delaware corporation

By:

 

/s/    Dario Sacomani

Name:

 

Dario Sacomani

Title:

 

Executive Vice President and Chief Financial Officer

SPANSION INC.,

a Delaware corporation

By:

 

/s/    Dario Sacomani

Name:

 

Dario Sacomani

Title:

 

Executive Vice President and Chief Financial Officer

 

S-3

Amendment No. 2

to Credit Agreement